  Exhibit 10.1

 
 
YOUNGEVITY INTERNATIONAL, INC.
 
SECOND AMENDED AND RESTATED 2012 STOCK OPTION PLAN
 
 
 
1.
Establishment and Purpose.

 
The purpose of the Youngevity International, Inc. 2012 Stock Option Plan (the
“Plan”) is to promote the interests of the Company and the stockholders of the
Company by providing directors, officers, employees and consultants of the
Company with appropriate incentives and rewards to encourage them to enter into
and continue in the employ or service of the Company, to acquire a proprietary
interest in the long-term success of the Company and to reward the performance
of individuals in fulfilling long-term corporate objectives.
 
 
2.
Administration of the Plan.

 
The Plan shall be administered by a Committee appointed by the Board of
Directors. The Committee shall have the authority, in its sole discretion,
subject to and not inconsistent with the express terms and provisions of the
Plan, to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation, the authority to
grant Awards; to determine the persons to whom and the time or times at which
Awards shall be granted; to determine the type and number of Awards to be
granted (including whether an Option granted is an Incentive Stock Option or a
Nonqualified Stock Option); to determine the number of shares of stock to which
an Award may relate and the terms, conditions, restrictions and performance
criteria, if any, relating to any Award; to determine whether, to what extent,
and under what circumstances an Award may be settled, cancelled, forfeited,
exchanged or surrendered; to make adjustments in the performance goals that may
be required for any award in recognition of unusual or nonrecurring events
affecting the Company or the financial statements of the Company (to the extent
not inconsistent with Section 162(m) of the Code, if applicable), or in response
to changes in applicable laws, regulations, or accounting principles; to
construe and interpret the Plan and any Award; to prescribe, amend and rescind
rules and regulations relating to the Plan; to determine the terms and
provisions of Agreements; and to make all other determinations deemed necessary
or advisable for the administration of the Plan.
 
The Committee may, in its absolute discretion, without amendment to the Plan,
(a) accelerate the date on which any Option granted under the Plan becomes
exercisable, waive or amend the operation of Plan provisions respecting exercise
after termination of employment or otherwise adjust any of the terms of such
Option, and (b) accelerate the vesting date, or waive any condition imposed
hereunder, with respect to any share of Restricted Stock, or other Award or
otherwise adjust any of the terms applicable to any such Award. Notwithstanding
the foregoing, and subject to Sections 4(c) and 4(d), neither the Board of
Directors, the Committee nor their respective delegates shall have the authority
to re-price (or cancel and/or re-grant) any Option, Stock Appreciation Right or,
if applicable, other Award at a lower exercise, base or purchase price without
first obtaining the approval of our stockholders.
 
Subject to Section 162(m) of the Code and except as required by Rule 16b-3 with
respect to grants of Awards to individuals who are subject to Section 16 of the
Exchange Act, or as otherwise required for compliance with Rule 16b-3 or other
applicable law, the Committee may delegate all or any part of its authority
under the Plan to an employee, employees or committee of employees.
 
Subject to Section 162(m) of the Code and Section 16 of the Exchange Act, to the
extent the Committee deems it necessary, appropriate or desirable to comply with
foreign law or practices and to further the purpose of the Plan, the Committee
may, without amending this Plan, establish special rules applicable to Awards
granted to Participants who are foreign nationals, are employed outside the
United States, or both, including rules that differ from those set forth in the
Plan, and grant Awards to such Participants in accordance with those rules.
 
All decisions, determinations and interpretations of the Committee or the Board
of Directors shall be final and binding on all persons with any interest in an
Award, including the Company and the Participant (or any person claiming any
rights under the Plan from or through any Participant). No member of the
Committee or the Board of Directors shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award.
 
Notwithstanding anything to the contrary set forth hereinabove, the full extent
of the rights and powers of the Committee shall be exclusively determined by the
Charter established by the Board of Directors for the Committee. As such, to the
extent the Charter may require the Committee to seek the approval of the Board
of Directors related to any Awards granted hereunder, the Committee shall seek
such Board of Directors approval as a condition for any actions to be taken by
it.
 
 
-1-

 
 
 
3.
Definitions.

 
(a)
) “Agreement” shall mean the written agreement between the Company and a
Participant evidencing an Award.

 
(b)
) “Annual Incentive Award” shall mean an Award described in Section 6(g) hereof
that is based upon a period of one year or less.

 
(c)
) “Award” shall mean any Option, Restricted Stock, Stock Bonus award, Stock
Appreciation Right, Performance Award, Other Stock-Based Award or Other
Cash-Based Award granted pursuant to the terms of the Plan.

  
(d)
) “Board of Directors” shall mean the Board of Directors of the Company.

 
(e)
) “Cause” shall mean a termination of a Participant’s employment by the Company
or any of its Subsidiaries due to (i) the continued failure, after written
notice, by such Participant substantially to perform his or her duties with the
Company or any of its Subsidiaries (other than any such failure resulting from
incapacity due to reasonably documented physical illness or injury or mental
illness), (ii) the engagement by such Participant in serious misconduct that
causes, or in the good faith judgment of the Board of Directors may cause, harm
(financial or otherwise) to the Company or any of its Subsidiaries including,
without limitation, the disclosure of material secret or confidential
information of the Company or any of its Subsidiaries, or (iii) the material
breach by the Participant of any agreement between such Participant, on the one
hand, and the Company, on the other hand. Notwithstanding the above, with
respect to any Participant who is a party to an employment agreement with the
Company, Cause shall have the meaning set forth in such employment agreement.

 
(f)
  “Change in Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:

 
(i)   any Person is or becomes the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
(not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company) representing 30% or more of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below; or
 
(ii)  the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board of Directors or nomination for election by the Company’s stockholders
was approved or recommended by a vote of at least a two-thirds of the directors
then still in office who either were directors on the Effective Date or whose
appointment, election or nomination for election was previously so approved or
recommended; or
 
(iii)  there is consummated a merger or consolidation of the Company with any
other corporation other than (A) a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a re-capitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company) representing 30% or more of the combined voting power of the
Company’s then outstanding securities; or
 
(iv) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 75% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
 
(g)
) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder. References in the Plan to
specific sections of the Code shall be deemed to include any successor
provisions thereto.

 
(h)
) “Committee” shall mean, at the discretion of the Board of Directors, a
Committee of the Board of Directors, which shall consist of two or more persons,
each of whom, unless otherwise determined by the Board of Directors, is an
“outside director” within the meaning of Section 162(m) of the Code and a
“nonemployee director” within the meaning of Rule 16b-3.

 
 
-2-

 
 
(i)
) “Company” shall mean Youngevity International, Inc., a Delaware corporation,
and, where appropriate, each of its Subsidiaries.

 
(j)
) “Company Stock” shall mean the common stock of the Company, par value $0.001
per share.

 
(k)
) “Disability” shall mean permanent disability as determined pursuant to the
Company’s long-term disability plan or policy, in effect at the time of such
disability.

 
(l)
) “Effective Date” shall mean the date as of which this Plan is adopted by the
Board of Directors.

 
(m)

  Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.
 
 

 
(n)
) The “Fair Market Value” of a share of Company Stock, as of a date of
determination, shall mean (1) the closing sales price per share of Company Stock
on the national securities exchange on which such stock is principally traded on
the date of the grant of such Award, or (2) if the shares of Company Stock are
not listed or admitted to trading on any such exchange and if the Common Stock
is regularly quoted by a recognized securities dealer but selling prices are not
reported, the Fair Market Value of a share of Common Stock will be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported), as
reported in The Wall Street Journal or such other source as the Committee deems
reliable, or (3) if the shares of Company Stock are not then listed on a
national securities exchange or traded in an over-the-counter market or the
value of such shares is not otherwise determinable, such value as determined by
the Committee in good faith upon the advice of a qualified valuation expert. In
no event shall the fair market value of any share of Company Stock, the Option
exercise price of any Option, the appreciation base per share of Company Stock
under any Stock Appreciation Right, or the amount payable per share of Company
Stock under any other Award, be less than the par value per share of Company
Stock.

 
(o)
) “Full Value Award” means any Award, other than an Option or a Stock
Appreciation Right, which Award is settled in Stock.

 
(p)
) “Incentive Stock Option” shall mean an Option that is an “incentive stock
option” within the meaning of Section 422 of the Code, or any successor
provision, and that is designated by the Committee as an Incentive Stock Option.

 
(q)
) “Long Term Incentive Award” shall mean an Award described in Section 6(g)
hereof that is based upon a period in excess of one year.

 
(r)
) “Nonemployee Director” shall mean a member of the Board of Directors who is
not an employee of the Company.

 
(s)
) “Nonqualified Stock Option” shall mean an Option other than an Incentive Stock
Option.

 
(t)
) “Option” shall mean an option to purchase shares of Company Stock granted
pursuant to Section 6(b).

 
(u)
) “Other Cash-Based Award” shall mean a right or other interest granted to a
Participant pursuant to Section 6(g) hereof other than an Other Stock-Based
Award.

 
(v)
) “Other Stock-Based Award” shall mean a right or other interest granted to a
Participant, valued in whole or in part by reference to, or otherwise based on,
or related to, Company Stock pursuant to Section 6(g) hereof, including but not
limited to (i) unrestricted Company Stock awarded as a bonus or upon the
attainment of performance goals or otherwise as permitted under the Plan, and
(ii) a right granted to a Participant to acquire Company Stock from the Company
containing terms and conditions prescribed by the Committee.

 
(w)
) “Participant” shall mean an employee, consultant or director of the Company to
whom an Award is granted pursuant to the Plan, and, upon the death of the
employee, consultant or director, his or her successors, heirs, executors and
administrators, as the case may be.

 
(x)
) “Performance Award” shall mean an Award granted to a Participant pursuant to
Section 6(f) hereof.

 
(y)
) “Person” shall have the meaning set forth in Section 3(a)(9) of the Exchange
Act, except that such term shall not include (1) the Company, (2) a trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (4) a corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company.

 
(z)
) “Restricted Stock” shall mean a share of Company Stock which is granted
pursuant to the terms of Section 6(e) hereof.

 
 
-3-

 
 
(aa)
) “Retirement” shall mean, in the case of employees, the termination of
employment with the Company (other than for Cause) during or after the calendar
year in which a Participant has or will reach (i) age 55 with ten years of
service with the Company, or (ii) age 60 with five years of service with the
Company. “Retirement” shall mean, in the case of directors, the termination of
service with the Company (other than for Cause) during or after the calendar
year in which a Participant has or will reach age 75 with five years of service
with the Company.

 
(bb)
) “Rule 16b-3” shall mean the Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time.

 
(cc)
) “Securities Act” shall mean the Securities Act of 1933, as amended from time
to time.

 
(dd)
) “Stock Appreciation Right” shall mean the right, granted to a Participant
under Section 6(d), to be paid an amount measured by the appreciation in the
Fair Market Value of a share of Company Stock from the date of grant to the date
of exercise of the right, with payment to be made in cash and/or a share of
Company Stock, as specified in the Award or determined by the Committee.

 
(ee)
) “Stock Bonus” shall mean a bonus payable in shares of Company Stock granted
pursuant to Section 6(e) hereof.

 
(ff)
) “Subsidiary” shall mean a “subsidiary corporation” within the meaning of
Section 424(f) of the Code.

 
4.            Stock Subject to the Plan.
 
(a)           Shares Available for Awards . The maximum number of shares of
Company Stock reserved for issuance under the Plan (all of which may be granted
as Incentive Stock Options) shall be Nine Million (9,000,000) shares.
Notwithstanding the foregoing, of the Nine Million (9,000,000) shares reserved
for issuance under this Plan, no more than Two Million Two Hundred Fiffty
Thousand 2,250,000 of such shares shall be issued as Full Value Awards. Shares
reserved under the Plan may be authorized but unissued Company Stock or
authorized and issued Company Stock held in the Company’s treasury. The
Committee may direct that any stock certificate evidencing shares issued
pursuant to the Plan shall bear a legend setting forth such restrictions on
transferability as may apply to such shares pursuant to the Plan.
 
(b)           Individual Limitation . To the extent required by Section 162(m)
of the Code, the total number of shares of Company Stock subject to Awards
awarded to any one Participant during any tax year of the Company, shall not
exceed Five Million 5,000,000 shares (subject to adjustment as provided herein).
(c)           Adjustment for Change in Capitalization . In the event that the
Committee shall determine that any dividend or other distribution (whether in
the form of cash, Company Stock, or other property), recapitalization, Company
Stock split, reverse Company Stock split, reorganization, merger, consolidation,
spin-off, combination, repurchase, or share exchange, or other similar corporate
transaction or event, makes an adjustment appropriate in order to prevent
dilution or enlargement of the rights of Participants under the Plan, then the
Committee shall make such equitable changes or adjustments as it deems necessary
or appropriate to any or all of (1) the number and kind of shares of Company
Stock which may thereafter be issued in connection with Awards, (2) the number
and kind of shares of Company Stock, securities or other property (including
cash) issued or issuable in respect of outstanding Awards, (3) the exercise
price, grant price or purchase price relating to any Award, and (4) the maximum
number of shares subject to Awards which may be awarded to any employee during
any tax year of the Company; provided that, with respect to Incentive Stock
Options, any such adjustment shall be made in accordance with Section 424 of the
Code; and provided further that, no such adjustment shall cause any Award
hereunder which is or could be subject to Section 409A of the Code to fail to
comply with the requirements of such section.
 
(d)           Reuse of Shares . Except as set forth below, if any shares subject
to an Award are forfeited, cancelled, exchanged or surrendered, or if an Award
terminates or expires without a distribution of shares to the Participant, the
shares of stock with respect to such Award shall, to the extent of any such
forfeiture, cancellation, exchange, surrender, withholding, termination or
expiration, again be available for Awards under the Plan. Notwithstanding the
foregoing, upon the exercise of any Award granted in tandem with any other
Awards, such related Awards shall be cancelled to the extent of the number of
shares of Company Stock as to which the Award is exercised and such number of
shares shall no longer be available for Awards under the Plan. In addition,
notwithstanding the forgoing, the shares of stock surrendered or withheld as
payment of either the exercise price of an Option (including shares of stock
otherwise underlying an Award of a Stock Appreciation Right that are retained by
the Company to account for the appreciation base of such Stock Appreciation
Right) and/or withholding taxes in respect of an Award shall no longer be
available for Awards under the Plan.
 
 
-4-

 
 
5.            Eligibility .
 
The persons who shall be eligible to receive Awards pursuant to the Plan shall
be the individuals the Committee shall select from time to time, who are
employees (including officers of the Company and its Subsidiaries, whether or
not they are directors of the Company or its Subsidiaries), Nonemployee
Directors, and consultants of the Company and its Subsidiaries; provided, that
Incentive Stock Options shall be granted only to employees (including officers
and directors who are also employees) of the Company or its Subsidiaries.
 
6.            Awards Under the Plan .
 
(a)         Agreement .  The Committee may grant Awards in such amounts and with
such terms and conditions as the Committee shall determine in its sole
discretion, subject to the terms and provisions of the Plan. Each Award granted
under the Plan (except an unconditional Stock Bonus) shall be evidenced by an
Agreement as the Committee may in its sole discretion deem necessary or
desirable and unless the Committee determines otherwise, such Agreement must be
signed, acknowledged and returned by the Participant to the Company. Unless the
Committee determines otherwise, any failure by the Participant to sign and
return the Agreement within such period of time following the granting of the
Award as the Committee shall prescribe shall cause such Award to the Participant
to be null and void. By accepting an Award or other benefits under the Plan
(including participation in the Plan), each Participant, shall be conclusively
deemed to have indicated acceptance and ratification of, and consent to, all
provisions of the Plan and the Agreement.
 
(b)           Stock Options.
 
(i)           Grant of Stock Options . The Committee may grant Options under the
Plan to purchase shares of Company Stock in such amounts and subject to such
terms and conditions as the Committee shall from time to time determine in its
sole discretion, subject to the terms and provisions of the Plan. The exercise
price of the share purchasable under an Option shall be determined by the
Committee, but in no event shall the exercise price be less than the Fair Market
Value per share on the grant date of such Option. The date as of which the
Committee adopts a resolution granting an Option shall be considered the day on
which such Option is granted unless such resolution specifies a later date.
 
(ii)           Identification . Each Option shall be clearly identified in the
applicable Agreement as either an Incentive Stock Option or a Nonqualified Stock
Option and shall state the number of shares of Company Stock to which the Option
(and/or each type of Option) relates.
  
(c)           Special Requirements for Incentive Stock Options.
 
(i)            To the extent that the aggregate Fair Market Value of shares of
Company Stock with respect to which Incentive Stock Options are exercisable for
the first time by a Participant during any calendar year under the Plan and any
other stock option plan of the Company shall exceed $100,000, such Options shall
be treated as Nonqualified Stock Options. Such Fair Market Value shall be
determined as of the date on which each such Incentive Stock Option is granted.
 
(ii)           No Incentive Stock Option may be granted to an individual if, at
the time of the proposed grant, such individual owns (or is deemed to own under
the Code) stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company unless (A) the exercise price of such
Incentive Stock Option is at least 110% of the Fair Market Value of a share of
Company Stock at the time such Incentive Stock Option is granted and (B) such
Incentive Stock Option is not exercisable after the expiration of five years
from the date such Incentive Stock Option is granted.
 
(d)           Stock Appreciation Rights.
 
(i)           The Committee may grant a related Stock Appreciation Right in
connection with all or any part of an Option granted under the Plan, either at
the time such Option is granted or at any time thereafter prior to the exercise,
termination or cancellation of such Option, and subject to such terms and
conditions as the Committee shall from time to time determine in its sole
discretion, consistent with the terms and provisions of the Plan, provided,
however, that in no event shall the appreciation base of the shares of Company
Stock subject to the Stock Appreciation Right be less than the Fair Market Value
per share on the grant date of such Stock Appreciation Right. The holder of a
related Stock Appreciation Right shall, subject to the terms and conditions of
the Plan and the applicable Agreement, have the right by exercise thereof to
surrender to the Company for cancellation all or a portion of such related Stock
Appreciation Right, but only to the extent that the related Option is then
exercisable, and to be paid therefor an amount equal to the excess (if any) of
(i) the aggregate Fair Market Value of the shares of Company Stock subject to
the related Stock Appreciation Right or portion thereof surrendered (determined
as of the exercise date), over (ii) the aggregate appreciation base of the
shares of Company Stock subject to the Stock Appreciation Right or portion
thereof surrendered. Upon any exercise of a related Stock Appreciation Right or
any portion thereof, the number of shares of Company Stock subject to the
related Option shall be reduced by the number of shares of Company Stock in
respect of which such Stock Appreciation Right shall have been exercised.
 
 
-5-

 
 
(ii)           The Committee may grant unrelated Stock Appreciation Rights in
such amount and subject to such terms and conditions, as the Committee shall
from time to time determine in its sole discretion, subject to the terms and
provisions of the Plan, provided, however, that in no event shall the
appreciation base of the shares of Company Stock subject to the Stock
Appreciation Right be less than the Fair Market Value per share on the grant
date of such Stock Appreciation Right. The holder of an unrelated Stock
Appreciation Right shall, subject to the terms and conditions of the Plan and
the applicable Agreement, have the right to surrender to the Company for
cancellation all or a portion of such Stock Appreciation Right, but only to the
extent that such Stock Appreciation Right is then exercisable, and to be paid
therefor an amount equal to the excess (if any) of (x) the aggregate Fair Market
Value of the shares of Company Stock subject to the Stock Appreciation Right or
portion thereof surrendered (determined as of the exercise date), over (y) the
aggregate appreciation base of the shares of Company Stock subject to the Stock
Appreciation Right or portion thereof surrendered.
 
(iii)           The grant or exercisability of any Stock Appreciation Right
shall be subject to such conditions as the Committee, in its sole discretion,
shall determine.
 
(e)           Restricted Stock and Stock Bonus.
 
(i)           The Committee may grant Restricted Stock awards, alone or in
tandem with other Awards under the Plan, subject to such restrictions, terms and
conditions, as the Committee shall determine in its sole discretion and as shall
be evidenced by the applicable Agreements. The vesting of a Restricted Stock
award granted under the Plan may be conditioned upon the completion of a
specified period of employment or service with the Company or any Subsidiary,
upon the attainment of specified performance goals, and/or upon such other
criteria as the Committee may determine in its sole discretion.
 
(ii)           Each Agreement with respect to a Restricted Stock award shall set
forth the amount (if any) to be paid by the Participant with respect to such
Award and when and under what circumstances such payment is required to be made.
 
(iii)           The Committee may, upon such terms and conditions as the
Committee determines in its sole discretion, provide that a certificate or
certificates representing the shares underlying a Restricted Stock award shall
be registered in the Participant’s name and bear an appropriate legend
specifying that such shares are not transferable and are subject to the
provisions of the Plan and the restrictions, terms and conditions set forth in
the applicable Agreement, or that such certificate or certificates shall be held
in escrow by the Company on behalf of the Participant until such shares become
vested or are forfeited. Except as provided in the applicable Agreement, no
shares underlying a Restricted Stock award may be assigned, transferred, or
otherwise encumbered or disposed of by the Participant until such shares have
vested in accordance with the terms of such Award.
  
(iv)          If and to the extent that the applicable Agreement may so provide,
a Participant shall have the right to vote and receive dividends on the shares
underlying a Restricted Stock award granted under the Plan. Unless otherwise
provided in the applicable Agreement, any stock received as a dividend on or in
connection with a stock split of the shares underlying a Restricted Stock award
shall be subject to the same restrictions as the shares underlying such
Restricted Stock award.
 
(v)           The Committee may grant Stock Bonus awards, alone or in tandem
with other Awards under the Plan, subject to such terms and conditions as the
Committee shall determine in its sole discretion and as may be evidenced by the
applicable Agreement.
 
(f)           Performance Awards.
 
(i)           The Committee may grant Performance Awards, alone or in tandem
with other Awards under the Plan, to acquire shares of Company Stock in such
amounts and subject to such terms and conditions as the Committee shall from
time to time in its sole discretion determine, subject to the terms of the Plan.
To the extent necessary to satisfy the short-term deferral exception to
Section 409A of the Code, unless the Committee shall determine otherwise, the
Performance Awards shall provide that payment shall be made within 2 1/2 months
after the end of the year in which the Participant has a legally binding vested
right to such award.
 
 
-6-

 
 
(ii)           In the event that the Committee grants a Performance Award or
other Award (other than Nonqualified Stock Option or Incentive Stock Option or a
Stock Appreciation Right) that is intended to constitute qualified
performance-based compensation within the meaning Section 162(m) of the Code,
the following rules shall apply (as such rules may be modified by the Committee
to conform with Section 162(m) of the Code and the Treasury Regulations
thereunder as may be in effect from time to time, and any amendments, revisions
or successor provisions thereto): (a) payments under the Performance Award shall
be made solely on account of the attainment of one or more objective performance
goals established in writing by the Committee not later than 90 days after the
commencement of the period of service to which the Performance Award relates
(but in no event after 25% of the period of service has elapsed); (b) the
performance goal(s) to which the Performance Award relates shall be based on one
or more of the following business criteria applied to the Participant and/or a
business unit or the Company and/or a Subsidiary: (1) business development
progress, (2) sales, (3) sales growth, (4) earnings growth, (5) cash flow or
cash position, (6) gross margins, (7) stock price, (8) financings (issuance of
debt or equity), (9) market share, (10) total stockholder return, (11) net
revenues, (12) earnings per share of Company Stock; (13) net income (before or
after taxes), (14) return on assets, (15) return on sales, (16) return on
assets, (17) equity or investment, (18) improvement of financial ratings, (19)
achievement of balance sheet or income statement objectives, (20) total
stockholder return, (21) earnings from continuing operations; levels of expense,
cost or liability, (22) earnings before all or any interest, taxes, depreciation
and/or amortization (“EBIT”, “EBITA” or “EBITDA”), (23) cost reduction goals,
(24) business development goals (including without limitation product launches
and other business development-related opportunities), (25) identification or
consummation of investment opportunities or completion of specified projects in
accordance with corporate business plans, including strategic mergers,
acquisitions or divestitures, (26) meeting specified market penetration or value
added goals, (27) any combination of, or a specified increase or decrease of one
or more of the foregoing over a specified period, and (28) such other criteria
as the stockholders of the Company may approve; in each case as applicable, as
determined in accordance with generally accepted accounting principles; and
(c) once granted, the Committee may not have discretion to increase the amount
payable under such Award, provided, however, that whether or not an Award is
intended to constitute qualified performance-based compensation within the
meaning of Section 162(m) of the Code, the Committee, to the extent provided by
the Committee at the time the Award is granted or as otherwise permitted under
Section 162(m) of the Code, shall have the authority to make appropriate
adjustments in performance goals under an Award to reflect the impact of
extraordinary items not reflected in such goals. For purposes of the Plan,
extraordinary items shall be defined as (1) any profit or loss attributable to
acquisitions or dispositions of stock or assets, (2) any changes in accounting
standards that may be required or permitted by the Financial Accounting
Standards Board or adopted by the Company after the goal is established, (3) all
items of gain, loss or expense for the year related to restructuring charges for
the Company, (4) all items of gain, loss or expense for the year determined to
be extraordinary or unusual in nature or infrequent in occurrence or related to
the disposal of a segment of a business, (5) all items of gain, loss or expense
for the year related to discontinued operations that do not qualify as a segment
of a business as defined in APB Opinion No. 30, and (6) such other items as may
be prescribed by Section 162(m) of the Code and the Treasury Regulations
thereunder as may be in effect from time to time, and any amendments, revisions
or successor provisions and any changes thereto. The Committee shall, prior to
making payment under any award under this Section 6(f), certify in writing that
all applicable performance goals have been attained. Notwithstanding anything to
the contrary contained in the Plan or in any applicable Agreement, no dividends
or dividend equivalents will be paid with respect to unvested Performance
Awards.
  
(g)          Other Stock- or Cash-Based Awards.
 
(i)           The Committee is authorized to grant Awards to Participants in the
form of Other Stock-Based Awards or Other Cash-Based Awards, including
restricted stock units, as deemed by the Committee to be consistent with the
purposes of the Plan. To the extent necessary to satisfy the short-term deferral
exception to Section 409A of the Code, unless the Committee shall determine
otherwise, the awards shall provide that payment shall be made within 2½ months
after the end of the year in which the Participant has a legally binding vested
right to such award. With respect to Other Cash-Based Awards intended to qualify
as performance based compensation under Section 162(m) of the Code, (i) the
maximum value of the aggregate payment that any Participant may receive with
respect to any such Other Cash-Based Award that is an Annual Incentive Award is
$3,000,000, (ii) the maximum value of the aggregate payment that any Participant
may receive with respect to any such Other Cash-Based Award that is a Long Term
Incentive Award is the amount set forth in clause (i) above multiplied by a
fraction, the numerator of which is the number of months in the performance
period and the denominator of which is twelve, and (iii) such additional rules
set forth in Section 6(f) applicable to Awards intended to qualify as
performance-based compensation under Section 162(m) shall apply. The Committee
may establish such other rules applicable to the Other Stock- or Cash-Based
Awards to the extent not inconsistent with Section 162(m) of the Code.
 
 
-7-

 
 
(h)          Exercisability of Awards; Cancellation of Awards in Certain Cases.
 
(i)           Except as hereinafter provided, each Agreement with respect to an
Option or Stock Appreciation Right shall set forth the period during which and
the conditions subject to which the Option or Stock Appreciation Right evidenced
thereby shall be exercisable, and each Agreement with respect to a Restricted
Stock award, Stock Bonus award, Performance Award or other Award shall set forth
the period after which and the conditions subject to which amounts underlying
such Award shall vest or be deliverable, all such periods and conditions to be
determined by the Committee in its sole discretion.
 
(ii)           Except as provided in Section 7(d) hereof, no Option or Stock
Appreciation Right may be exercised and no shares of Company Stock underlying
any other Award under the Plan may vest or become deliverable more than ten
years after the date of grant (the “Stated Expiration Date”).
 
(iii)           Except as provided in Section 7 hereof, no Option or Stock
Appreciation Right may be exercised and no shares of common stock underlying any
other Award under the Plan may vest or become deliverable unless the Participant
is at such time in the employ (for Participants who are employees) or service
(for Participants who are Nonemployee Directors or consultants) of the Company
or a Subsidiary (or a company, or a parent or subsidiary company of such
company, issuing or assuming the relevant right or award in a Change in Control)
and has remained continuously so employed or in service since the relevant date
of grant of the Award.
 
(iv)           An Option or Stock Appreciation Right shall be exercisable by the
filing of a written notice of exercise or a notice of exercise in such other
manner with the Company, on such form and in such manner as the Committee shall
in its sole discretion prescribe, and by payment in accordance with Section 6(i)
hereof.
 
(v)           Unless the applicable Agreement provides otherwise, the “Option
exercise date” and the “Stock Appreciation Right exercise date” shall be the
date that the written notice of exercise, together with payment, are received by
the Company.
 
(i)           Payment of Award Price.
 
(i)           Unless the applicable Agreement provides otherwise or the
Committee in its sole discretion otherwise determines, any written notice of
exercise of an Option or Stock Appreciation Right must be accompanied by payment
of the full Option or Stock Appreciation Right exercise price.
 
(ii)           Payment of the Option exercise price and of any other payment
required by the Agreement to be made pursuant to any other Award shall be made
in any combination of the following: (a) by certified or official bank check
payable to the Company (or the equivalent thereof acceptable to the Committee),
(b) with the consent of the Committee in its sole discretion, by personal check
(subject to collection) which may in the Committee’s discretion be deemed
conditional, (c) unless otherwise provided in the applicable Agreement, and as
permitted by the Committee, by delivery of previously-acquired shares of common
stock owned by the Participant having a Fair Market Value (determined as of the
Option exercise date, in the case of Options, or other relevant payment date as
determined by the Committee, in the case of other Awards) equal to the portion
of the exercise price being paid thereby; and/or (d) unless otherwise provided
in applicable agreement, and as permitted by the Committee, on a net-settlement
basis with the Company withholding the amount of common stock sufficient to
cover the exercise price and tax withholding obligation. Payment in accordance
with clause (a) of this Section 6(i)(ii) may be deemed to be satisfied, if and
to the extent that the applicable Agreement so provides or the Committee
permits, by delivery to the Company of an assignment of a sufficient amount of
the proceeds from the sale of Company Stock to be acquired pursuant to the Award
to pay for all of the Company Stock to be acquired pursuant to the Award and an
authorization to the broker or selling agent to pay that amount to the Company
and to effect such sale at the time of exercise or other delivery of shares of
Company Stock.
  
7.           Termination of Employment.
 
(a)           Unless the applicable Agreement provides otherwise or the
Committee in its sole discretion determines otherwise, upon termination of a
Participant’s employment or service with the Company and its Subsidiaries by the
Company or its Subsidiary for Cause (or in the case of a Nonemployee Director
upon such Nonemployee Director’s failure to be renominated as Nonemployee
Director of the Company), the portions of outstanding Options and Stock
Appreciation Rights granted to such Participant that are exercisable as of the
date of such termination of employment or service shall remain exercisable, and
any payment or notice provided for under the terms of any other outstanding
Award as respects the portion thereof that is vested as of the date of such
termination of employment or service, may be given, for a period of thirty
(30) days from and including the date of termination of employment or service
(and shall thereafter terminate). All portions of outstanding Options or Stock
Appreciation Rights granted to such Participant which are not exercisable as of
the date of such termination of employment or service, and any other outstanding
Award which is not vested as of the date of such termination of employment or
service shall terminate upon the date of such termination of employment or
service.
 
 
-8-

 
 
 
(b)           Unless the applicable Agreement provides otherwise or the
Committee in its sole discretion determines otherwise, upon termination of the
Participant’s employment or service with the Company and its Subsidiaries for
any reason other than as described in subsection (a), (c), (d) or (e) hereof,
the portions of outstanding Options and Stock Appreciation Rights granted to
such Participant that are exercisable as of the date of such termination of
employment or service shall remain exercisable for a period of ninety (90) days
(and shall terminate thereafter), and any payment or notice provided for under
the terms of any other outstanding Award as respects the portion thereof vested
as of the date of termination of employment or service may be given, for a
period of ninety (90) days from and including the date of termination of
employment or service (and shall terminate thereafter). All additional portions
of outstanding Options or Stock Appreciation Rights granted to such Participant
which are not exercisable as of the date of such termination of employment or
service, and any other outstanding Award which is not vested as of the date of
such termination of employment or service shall terminate upon the date of such
termination of employment or service.
 
(c)           Unless the applicable Agreement provides otherwise or the
Committee in its sole discretion determines otherwise, if the Participant
voluntarily Retires with the consent of the Company or the Participant’s
employment or service terminates due to Disability, all outstanding Options,
Stock Appreciation Rights and all other outstanding Awards (except, in the event
a Participant voluntarily Retires, with respect to Awards (other than Options
and Stock Appreciation Rights) intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code) granted to such
Participant shall continue to vest in accordance with the terms of the
applicable Agreements. The Participant shall be entitled to exercise each such
Option or Stock Appreciation Right and to make any payment, give any notice or
to satisfy other condition under each such other Award, in each case, for a
period of six months from and including the later of (i) date such entire Award
becomes vested or exercisable in accordance with the terms of such Award and
(ii) the date of Retirement, and thereafter such Awards or parts thereof shall
be canceled. Notwithstanding the foregoing, the Committee may in its sole
discretion provide for a longer or shorter period for exercise of an Option or
Stock Appreciation Right or may permit a Participant to continue vesting under
an Option, Stock Appreciation Right or Restricted Stock award or to make any
payment, give any notice or to satisfy other condition under any other Award.
The Committee may in its sole discretion, and in accordance with Section 409A of
the Code, determine (i) for purposes of the Plan, whether any termination of
employment or service is a voluntary Retirement with the Company’s consent or is
due to Disability for purposes of the Plan, (ii) whether any leave of absence
(including any short-term or long-term Disability or medical leave) constitutes
a termination of employment or service, or a failure to have remained
continuously employed or in service, for purposes of the Plan (regardless of
whether such leave or status would constitute such a termination or failure for
purposes of employment law), (iii) the applicable date of any such termination
of employment or service, and (iv) the impact, if any, of any of the foregoing
on Awards under the Plan.
 
(d)           Unless the applicable Agreement provides otherwise or the
Committee in its sole discretion determines otherwise, if the Participant’s
employment or service terminates by reason of death, or if the Participant’s
employment or service terminates under circumstances providing for continued
rights under subsection (b), (c) or (e) of this Section 7 and during the period
of continued rights described in subsection (b), (c) or (e) the Participant
dies, all outstanding Options, Restricted Stock and Stock Appreciation Rights
granted to such Participant shall vest and become fully exercisable, and any
payment or notice provided for under the terms of any other outstanding Award
may be immediately paid or given and any condition may be satisfied, by the
person to whom such rights have passed under the Participant’s will (or if
applicable, pursuant to the laws of descent and distribution) for a period of
one year from and including the date of the Participant’s death and thereafter
all such Awards or parts thereof shall be canceled.
 
(e)           Unless the applicable Agreement provides otherwise or the
Committee in its sole discretion determines otherwise, upon termination of a
Participant’s employment or service with the Company and its Subsidiaries (i) by
the Company or its Subsidiaries without Cause (including, in case of a
Nonemployee Director, the failure to be elected as a Nonemployee Director) or
(ii) by the Participant for “good reason” or any like term as defined under any
employment agreement with the Company or a Subsidiary to which a Participant may
be a party to, the portions of outstanding Options and Stock Appreciation Rights
granted to such Participant which are exercisable as of the date of termination
of employment or service of such Participant shall remain exercisable, and any
payment or notice provided for under the terms of any other outstanding Award as
respects the portion thereof vested as of the date of termination of employment
or service may be given, for a period of three (3) months from and including the
date of termination of employment or service and shall terminate thereafter.
Unless the applicable Agreement provides otherwise or the Committee in its sole
discretion determines otherwise, any other outstanding Award shall terminate as
of the date of such termination of employment or service.
 
(f)           Notwithstanding anything in this Section 7 to the contrary, no
Option or Stock Appreciation Right may be exercised and no shares of Company
Stock underlying any other Award under the Plan may vest or become deliverable
past the Stated Expiration Date.
 
8.            Effect of Change in Control .
 
Unless otherwise determined in an Award Agreement, in the event of a Change in
Control:
 
(a)           With respect to each outstanding Award that is assumed or
substituted in connection with a Change in Control, in the event of a
termination of a Participant’s employment or service by the Company without
Cause during the 24-month period following such Change in Control, on the date
of such termination (i) such Award shall become fully vested and, if applicable,
exercisable, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award granted shall lapse, and (iii) any
performance conditions imposed with respect to Awards shall be deemed to be
fully achieved at target levels.
 
 
-9-

 
 
(b)           With respect to each outstanding Award that is not assumed or
substituted in connection with a Change in Control, immediately upon the
occurrence of the Change in Control, (i) such Award shall become fully vested
and, if applicable, exercisable, (ii) the restrictions, payment conditions, and
forfeiture conditions applicable to any such Award granted shall lapse, and
(iii) any performance conditions imposed with respect to Awards shall be deemed
to be fully achieved at target levels.
 
(c)           For purposes of this Section 8, an Award shall be considered
assumed or substituted for if, following the Change in Control, the Award
remains subject to the same terms and conditions that were applicable to the
Award immediately prior to the Change in Control except that, if the Award
related to Shares, the Award instead confers the right to receive common stock
of the acquiring entity.
 
(d)           Notwithstanding any other provision of the Plan: (i) in the event
of a Change in Control, except as would otherwise result in adverse tax
consequences under Section 409A of the Code, the Board may, in its sole
discretion, provide that each Award shall, immediately upon the occurrence of a
Change in Control, be cancelled in exchange for a payment in cash or securities
in an amount equal to (x) the excess of the consideration paid per Share in the
Change in Control over the exercise or purchase price (if any) per Share subject
to the Award multiplied by (y) the number of Shares granted under the Award and
(ii) with respect to any Award that constitutes a deferral of compensation
subject to Section 409A of the Code, in the event of a Change in Control that
does not constitute a change in the ownership or effective control of the
Company or in the ownership of a substantial portion of the assets of the
Company under Section 409A(a)(2)(A)(v) of the Code and regulations thereunder,
such Award shall be settled in accordance with its original terms or at such
earlier time as permitted by Section 409A of the Code.
  
9.            Miscellaneous.
 
(a)           Agreements evidencing Awards under the Plan shall contain such
other terms and conditions, not inconsistent with the Plan, as the Committee may
determine in its sole discretion, including penalties for the commission of
competitive acts or other actions detrimental to the Company. Notwithstanding
any other provision hereof, the Committee shall have the right at any time to
deny or delay a Participant’s exercise of Options if such Participant is
reasonably believed by the Committee (i) to be engaged in material conduct
adversely affecting the Company or (ii) to be contemplating such conduct, unless
and until the Committee shall have received reasonable assurance that the
Participant is not engaged in, and is not contemplating, such material conduct
adverse to the interests of the Company.
 
(b)           participants are and at all times shall remain subject to the
trading window policies adopted by the Company from time to time throughout the
period of time during which they may exercise Options, Stock Appreciation Rights
or sell shares of Company Stock acquired pursuant to the Plan.
 
10.           No Special Employment Rights, No Right to Award .
 
(a)           Nothing contained in the Plan or any Agreement shall confer upon
any Participant any right with respect to the continuation of employment or
service by the Company or interfere in any way with the right of the Company,
subject to the terms of any separate employment agreement to the contrary, at
any time to terminate such employment or service or to increase or decrease the
compensation of the Participant.
 
(b)           No person shall have any claim or right to receive an Award
hereunder. The Committee’s granting of an Award to a Participant at any time
shall neither require the Committee to grant any other Award to such Participant
or other person at any time or preclude the Committee from making subsequent
grants to such Participant or any other person.
 
11.           Securities Matters .
 
(a)           The Company shall be under no obligation to effect the
registration pursuant to the Securities Act of any interests in the Plan or any
shares of Company Stock to be issued hereunder or to effect similar compliance
under any state laws. Notwithstanding anything herein to the contrary, the
Company shall not be obligated to cause to be issued or delivered any
certificates evidencing shares of Company Stock pursuant to the Plan unless and
until the Company is advised by its counsel that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authority and the requirements of any securities exchange on which
shares of Company Stock are traded. The Committee may require, as a condition of
the issuance and delivery of certificates evidencing shares of Company Stock
pursuant to the terms hereof, that the recipient of such shares make such
agreements and representations, and that such certificates bear such legends, as
the Committee, in its sole discretion, deems necessary or desirable.
 
 
-10-

 
 
(b)           The transfer of any shares of Company Stock hereunder shall be
effective only at such time as counsel to the Company shall have determined that
the issuance and delivery of such shares is in compliance with all applicable
laws, regulations of governmental authority and the requirements of any
securities exchange on which shares of Company Stock are traded. The Committee
may, in its sole discretion, defer the effectiveness of any transfer of shares
of Company Stock hereunder in order to allow the issuance of such shares to be
made pursuant to registration or an exemption from registration or other methods
for compliance available under federal or state securities laws. The Committee
shall inform the Participant in writing of its decision to defer the
effectiveness of a transfer. During the period of such deferral in connection
with the exercise of an Award, the Participant may, by written notice, withdraw
such exercise and obtain the refund of any amount paid with respect thereto.
 
12.           Withholding Taxes .
 
(a)         Whenever cash is to be paid pursuant to an Award, the Company shall
have the right to deduct therefrom an amount sufficient to satisfy any federal,
state and local withholding tax requirements related thereto.
 
(b)          Whenever shares of Company Stock are to be delivered pursuant to an
Award, the Company shall have the right to require the Participant to remit to
the Company in cash an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. With the approval of the
Committee, a Participant may satisfy the foregoing requirement by electing to
have the Company withhold from delivery shares of Company Stock having a value
equal to the minimum amount of tax required to be withheld. Such shares shall be
valued at their Fair Market Value on the date of which the amount of tax to be
withheld is determined. Fractional share amounts shall be settled in cash. Such
a withholding election may be made with respect to all or any portion of the
shares to be delivered pursuant to an Award.
 
13.           Non-Competition and Confidentiality .
 
By accepting Awards and as a condition to the exercise of Awards and the
enjoyment of any benefits of the Plan, including participation therein, each
Participant agrees to be bound by and subject to non-competition,
confidentiality and invention ownership agreements acceptable to the Committee
or any officer or director to whom the Committee elects to delegate such
authority.
  
14.           Notification of Election Under Section 83(b) of the Code .
 
If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under Section 83(b) of
the Code, such Participant shall notify the Company of such election within 10
days of filing notice of the election with the Internal Revenue Service.
 
15.           Amendment or Termination of the Plan .
 
The Board of Directors or the Committee may, at any time, suspend or terminate
the Plan or revise or amend it in any respect whatsoever; provided, however,
that the requisite stockholder approval shall be required if and to the extent
the Board of Directors or Committee determines that such approval is appropriate
or necessary for purposes of satisfying Sections 162(m) or 422 of the Code or
Rule 16b-3 or other applicable law. Awards may be granted under the Plan prior
to the receipt of such stockholder approval of the Plan but each such grant
shall be subject in its entirety to such approval and no Award may be exercised,
vested or otherwise satisfied prior to the receipt of such approval. No
amendment or termination of the Plan may, without the consent of a Participant,
adversely affect the Participant’s rights under any outstanding Award.
 
16.           Transfers Upon Death; Nonassignability .
 
(a)           A Participant may file with the Committee a written designation of
a beneficiary on such form as may be prescribed by the Committee and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, upon the death of a Participant, outstanding Awards
granted to such Participant may be exercised only by the executor or
administrator of the Participant’s estate or by a person who shall have acquired
the right to such exercise by will or by the laws of descent and distribution.
No transfer of an Award by will or the laws of descent and distribution shall be
effective to bind the Company unless the Committee shall have been furnished
with written notice thereof and with a copy of the will and/or such evidence as
the Committee may deem necessary to establish the validity of the transfer and
an agreement by the transferee to comply with all the terms and conditions of
the Award that are or would have been applicable to the Participant and to be
bound by the acknowledgments made by the Participant in connection with the
grant of the Award.
 
(b)           During a Participant’s lifetime, the Committee may, in its
discretion, pursuant to the provisions set forth in this clause (b), permit the
transfer, assignment or other encumbrance of an outstanding Option unless such
Option is an Incentive Stock Option and the Committee and the Participant
intends that it shall retain such status. Subject to the approval of the
Committee and to any conditions that the Committee may prescribe, a Participant
may, upon providing written notice to the General Counsel of the Company, elect
to transfer any or all Options granted to such Participant pursuant to the Plan
to members of his or her immediate family, including, but not limited to,
children, grandchildren and spouse or to trusts for the benefit of such
immediate family members or to partnerships in which such family members are the
only partners; provided, however, that no such transfer by any Participant may
be made in exchange for consideration. Any such transferee must agree, in
writing, to be bound by all provisions of the Plan.
 
 
-11-

 
 
17.           Effective Date and Term of Plan .
 The Plan was adopted by the Board on May 16, 2012 (the “Effective Date”). The
Plan was amended on February 23, 2017 to increase by 2,00,000 (post stock split)
the number of shares of the Company Stock that may be granted under the Plan.
The Plan was further amended on January 9, 2019, to increase the number of
shares of the Conpany Stock that may be granted pursuant to awards under the
Plan by 5,000,000 (post reverse stock split) shares of Company Stock, subject to
approval by the Company’s stockholders. All awards under the Plan prior to such
stockholder approval were subject in their entirety to such approval. If such
approval is not obtained prior to the first anniversary of the date of adoption
of the Plan, the Plan and all awards thereunder shall terminate on that date.
Unless earlier terminated by the Board of Directors, the right to grant Awards
under the Plan shall terminate on the tenth anniversary of the Effective Date.
Awards outstanding at Plan termination shall remain in effect according to their
terms and the provisions of the Plan.
  
18.           Applicable Law .
 
Except to the extent preempted by any applicable federal law, the Plan shall be
construed and administered in accordance with the laws of the State of Delaware,
without reference to its principles of conflicts of law.
 
19.           Participant Rights .
 
(a)           No Participant shall have any claim to be granted any award under
the Plan, and there is no obligation for uniformity of treatment for
Participants. Except as provided specifically herein, a Participant or a
transferee of an Award shall have no rights as a stockholder with respect to any
shares covered by any award until the date of the issuance of a Company Stock
certificate to him or her for such shares.
 
(b)           Determinations by the Committee under the Plan relating to the
form, amount and terms and conditions of grants and Awards need not be uniform,
and may be made selectively among persons who receive or are eligible to receive
grants and awards under the Plan, whether or not such persons are similarly
situated.
 
20.           Unfunded Status of Awards .
 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Agreement shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.
 
21.           No Fractional Shares .
 
No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
 
22.           Interpretation . The Plan is designed and intended to the extent
applicable, to comply with Section 162(m) of the Code, and to provide for grants
and other transactions which are exempt under Rule 16b-3, and all provisions
hereof shall be construed in a manner to so comply. Awards under the Plan are
intended to comply with Code Section 409A to the extent subject thereto and the
Plan and all Awards shall be interpreted in accordance with Code Section 409A
and Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the effective date of the Plan. Notwithstanding any
provision in the Plan to the contrary, no payment or distribution under this
Plan that constitutes an item of deferred compensation under Code Section 409A
and becomes payable by reason of a Participant’s termination of employment or
service with the Company will be made to such Participant until such
Participant’s termination of employment or service constitutes a “separation
from service” (as defined in Code Section 409A). For purposes of this Plan, each
amount to be paid or benefit to be provided shall be construed as a separate
identified payment for purposes of Code Section 409A. If a participant is a
“specified employee” (as defined in Code Section 409A), then to the extent
necessary to avoid the imposition of taxes under Code Section 409A, such
Participant shall not be entitled to any payments upon a termination of his or
her employment or service until the earlier of: (i) the expiration of the six
(6)-month period measured from the date of such Participant’s “separation from
service” or (ii) the date of such Participant’s death. Upon the expiration of
the applicable waiting period set forth in the preceding sentence, all payments
and benefits deferred pursuant to this Section 22 (whether they would have
otherwise been payable in a single lump sum or in installments in the absence of
such deferral) shall be paid to such Participant in a lump sum as soon as
practicable, but in no event later than sixty (60) calendar days, following such
expired period, and any remaining payments due under this Plan will be paid in
accordance with the normal payment dates specified for them herein.
 
********
 
Approved and adopted by the Board of Directors on this 9th day of January 2019.
 
 


 
 
 
-12-
